Citation Nr: 0730971	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-41 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of an injury to the low back.

2.  Entitlement to service connection for the residuals of an 
injury to the low back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from May 1971 
to May 1973.  Subsequently, the veteran served in the Army 
Reserve and the Army National Guard with various periods of 
Active Duty for Training (ADT) and Inactive Duty Training 
(IADT).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  That rating decision, in part, denied 
the veteran's attempt to reopen his claim for service 
connection for a back disorder on the basis that new and 
material evidence had not been submitted.  

In April 2007, a hearing was held before the undersigned  
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

The Board has rephrased the issues to include the issue of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  As noted in our decision below, there is a 
prior final rating decision which denied the reopening of 
this claim for service connection.  Accordingly, the Board 
must address whether new and material evidence has been 
submitted to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996) (The fact that the RO may have 
determined that new and material evidence was presented, and 
reopened the claim on that basis, is not binding on the 
Board's determination of the question of whether new and 
material evidence has been submitted.  The Board must address 
the issue initially itself.)

The issue of service connection for a back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran's attempt to reopen his claim 
for service connection for a low back disorder in April 1999.  
The veteran was notified of this decision that same month, 
but did not file an appeal. 

2.  The evidence received subsequent to the April 1999 RO 
rating decision includes a February 2002 National Guard 
record showing a fall injury and accompanying private medical 
treatment records; this raises a reasonable possibility of 
substantiating the claim for service connection.  


CONCLUSION OF LAW

1.  The April 1999 decision of the RO denying the reopening 
of the claim for service connection for a low back disorder 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).

2.  The evidence received since the April 1999 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for a low back disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim for service connection for a back 
disorder and remanding the claim for additional development.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

A "veteran" is a person who served in active military, 
naval, or air service.  See 38 U.S.C.A. § 101(2) (West 2002).  
Pursuant to 38 U.S.C.A. § 101(24), " 'active military, 
naval, or air service' includes active duty, any period of 
active duty for training [ACDUTRA] during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, and any 
period of inactive duty training [INACDUTRA] during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24) (West 2002).  Put another way, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training, or for injury incurred during inactive duty 
training.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

The RO denied the veteran's attempt to reopen his claim for 
service connection for a low back disorder in an April 1999 
rating decision and notified the veteran of the decision that 
same month.  The veteran did not file an appeal and the RO 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38. C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  The evidence at 
that time consisted of the veteran's active duty service 
medical records, copies of Reserve and National Guard service 
medical records up to 1999; and private medical records.  
This evidence did not link any back disorder present as of 
1999 to the instances of treatment for back pain during 
service in the early 1970s.  Accordingly, the veteran's claim 
for service connection was previously denied, and was not 
reopened in April 1999.  

The veteran filed to reopen his claim for service connection 
for a back disorder in June 2002.  The applicable regulations 
specifically provide that:

A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  
New evidence means existing evidence not 
previously submitted to agency decision makers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

38 C.F.R § 3.156(a) (2007).

In this case, the evidence obtained since the April 1999 RO 
rating decision includes a September 2004 VA examination 
report, and service medical records dated subsequent to April 
1999.  Specifically, a service record showing a line of duty 
determination for a fall injury during IDT in February 2002 
is contained in this evidence along with private hospital 
records showing treatment at the time of this injury.  The 
Board concludes that this evidence is new, because it was not 
of record at the time of the April 1999 rating decision.  
This evidence is also "material."  Specifically, this 
evidence shows a fall injury occurred to the veteran during 
IDT in February 2002; this was absent at the time of the 
prior rating decision.  The evidence submitted does raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the veteran's claim for service connection for 
the residuals of a low back injury is reopened, to this 
extent the appeal is granted.  Prior to adjudication of the 
issue of service connection on the merits; however, 
additional development is necessary.  


ORDER

New and material evidence to reopen a claim of service 
connection for the residuals of a low back injury has been 
received; to this extent only, the appeal is granted.


REMAND

In September 2004, a VA examination of the veteran was 
conducted.  While the examination report did note the fall 
injury in 2002, there was no opinion expressed as to the 
effect of that injury on the veteran's back and any 
relationship to the current low back disability.  Another VA 
examination should be conducted to obtain the necessary 
medical evidence and opinions.  

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

The veteran's primary claim is that his current low back 
disability is the result of back injury during active duty 
from 1971 to 1973.  The service medical records from this 
period of time do show treatment for back pain during 
service.  However, on separation examination the veteran's 
back was evaluated as normal and he did not report having 
back pain on medical history questionnaires.  The medical 
evidence of record reveals current complaints of low back 
pain dating from approximately 1997.  Besides adjudicating 
whether the current low back disorder is related to active 
service in the 1970s, the RO should adjudicate if the 
February 2002 fall injury on IDT has either caused, or 
contributed to the veteran's current back disability.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be accorded an 
examination for back disabilities.  The 
report of examination should include a 
detailed account of all manifestations of 
low back disorders found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner is requested to 
express an opinion as to whether any 
current low back disorder is related to, 
or caused by, the injury and instances of 
low back pain during active service in 
1972.  The examiner is also requested to 
express an opinion as to whether any 
current low back disorder is related to, 
caused by, or was aggravated by, the fall 
during National Guard duty in February 
2002.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

2.  Following the above, and any 
additional action considered necessary, 
readjudicate the veteran's claim.  
Specifically adjudicate:

*	If any current low back disorder 
is related to, or caused by active 
service from 1971 to 1973.

*	If any current low back disorder 
is related to, caused by, or was 
aggravated by, the fall during 
National Guard duty in February 
2002. 

If any benefits on appeal remain 
denied, a Supplemental Statement of the 
Case should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


